FUND ACCOUNTING SERVICING AGREEMENT THIS AGREEMENT is made and entered into as of this 1st day of October, 2009, by and between BRANDYWINE BLUE FUND, INC. and BRANDYWINE FUND, INC., (collectively the “Companies”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the Companies are registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as open-end management investment companies, and are authorized to issue shares of beneficial interests of the Brandywine Blue Fund, the Brandywine Advisors MidCap Growth Fund and the
